


110 HR 859 IH: Sangre de Cristo National Heritage

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 859
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To establish the Sangre de Cristo National Heritage Area
		  in the State of Colorado, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sangre de Cristo National Heritage
			 Area Act .
		2.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)the exceptional culture, the rich natural
			 resources, the variety of recreational opportunities, and the unparalleled
			 history of the San Luis Valley are of national significance and are deserving
			 of recognition, conservation, interpretation, and continuing use;
				(2)the people of the San Luis Valley have, for
			 centuries, found ways to cultivate and preserve their cultural and natural
			 heritage;
				(3)the efforts of the peoples of Conejos,
			 Costilla, and Alamosa Counties to form the Sangre de Cristo National Heritage
			 Area reinforce this tradition of stewardship;
				(4)the Sangre de Cristo National Heritage Area
			 contains historic structures and land that were central to the development of
			 the West, including Mexican land grants, the narrow gauge railroad now known as
			 the Cumbres and Toltec Scenic Railroad, and Fort Garland;
				(5)the Sangre de Cristo National Heritage Area
			 is a nationally significant cradle of Hispano culture;
				(6)the language, art, architecture, religion,
			 tradition, and folklore of Native Americans, early Spanish colonists, and
			 Mexican settlers of the Southwest are alive and thriving in the area, as
			 exemplified in that—
					(A)17th century Spanish is still spoken by
			 about 35 percent of the population of the Sangre de Cristo region;
					(B)the towns of San Luis and Antonito, which
			 are among the oldest settlements in Colorado—
						(i)still contain moradas, placitas, historic
			 churches, murals, the first mercantile of the region, the first water right,
			 and La Vega; and
						(ii)regularly host festivals and religious
			 celebrations, including the centuries old procession of Los Hermanos
			 Penitentes; and
						(C)the Sangre de Cristo National Heritage
			 Area, inhabited for over 11,000 years by native peoples, including the Ute,
			 Navajo, Apache, Tiwa, Tewa, Comanche, Kiowa, and Arapaho, remains central to
			 native cultures and is home to—
						(i)Mount Blanca, or Sisnaajini, a sacred
			 mountain for the Navajo and other peoples that marks the eastern boundary of
			 their world; and
						(ii)petroglyphs and pictographs along the Rio
			 Grande, telling the stories and cosmologies of early inhabitants;
						(7)the Sangre de Cristo National Heritage
			 Area, flanked by the San Juan and the Sangre de Cristo Mountains, lies in 1 of
			 the largest alpine valleys in North America and is home to an unparalleled
			 combination of natural resources that are protected by the good stewardship of
			 private landowners and by State and Federal landholdings, including—
					(A)the Great Sand Dunes National Park and
			 Preserve;
					(B)the Great Sand Dunes Wilderness
			 Area;
					(C)the Baca National Wildlife Refuge, the
			 Monte Vista National Wildlife Refuge, and the Alamosa National Wildlife
			 Refuge;
					(D)the Rio Grande National Forest;
					(E)the Sangre de Cristo Wilderness and the San
			 Juan Wilderness;
					(F)the Blanca Wetlands Complex, the Blanca
			 Special Recreation Management Area, and the Rio Grande Special Recreation
			 Area;
					(G)the San Luis Lakes State Park; and
					(H)15 State Wildlife Areas, consisting
			 of—
						(i)the Higel State Wildlife Area;
						(ii)the Playa Blanca State Wildlife
			 Area;
						(iii)the San Luis Lakes State Wildlife
			 Area;
						(iv)the Conejos County Ponds State Wildlife
			 Area;
						(v)the Conejos River State Wildlife
			 Area;
						(vi)the Hot Creek State Wildlife Area;
						(vii)the La Jara Reservoir State Wildlife
			 Area;
						(viii)the La Jara State Wildlife Area;
						(ix)the Poso State Wildlife Area;
						(x)the Sego Springs State Wildlife
			 Area;
						(xi)the Terrace Reservoir State Wildlife
			 Area;
						(xii)the Trujillo Meadows State Wildlife
			 Area;
						(xiii)the Mountain Home Reservoir State Wildlife
			 Area;
						(xiv)the Sanchez Reservoir State Wildlife Area;
			 and
						(xv)the Smith Reservoir State Wildlife
			 Area.
						(b)PurposesThe purpose of this Act is to establish the
			 Heritage Area—
				(1)to carry out the national heritage area
			 alternative as described in the document entitled Sangre de Cristo
			 National Heritage Area Feasibility Study, 2005, dated November,
			 2005;
				(2)to provide a management framework to foster
			 a close working relationship with all levels of government, the private sector,
			 and the local communities in the San Luis Valley to—
					(A)conserve the heritage of the region;
			 and
					(B)continue to pursue compatible economic
			 opportunities; and
					(3)to assist communities, organizations, and
			 citizens in the State of Colorado in identifying, preserving, interpreting, and
			 developing the historical, cultural, scenic, and natural resources of the
			 region for the educational and inspirational benefit of current and future
			 generations.
				3.Definitions
			In this Act:
				(1)Heritage
			 areaThe term Heritage
			 Area means the Sangre de Cristo National Heritage Area, established in
			 section 4(a).
				(2)Management
			 entityThe term
			 Management Entity means the management entity for the Heritage
			 Area designated by section 4(d).
				(3)Management
			 planThe term
			 Management Plan means the management plan for the Heritage Area
			 required section 6.
				(4)MapThe term map means the map
			 entitled Proposed Sangre De Cristo National Heritage Area and
			 dated November 2005.
				(5)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(6)StateThe term State means the
			 State of Colorado.
				4.Sangre de cristo
			 national heritage area
			(a)EstablishmentThere is established in the State the
			 Sangre de Cristo National Heritage Area.
			(b)BoundariesThe Heritage Area shall consist of—
				(1)the counties of Alamosa, Conejos, and
			 Costilla; and
				(2)the Monte Vista National Wildlife Refuge,
			 the Baca National Wildlife Refuge, the Great Sand Dunes National Park and
			 Preserve, and other areas included in the map.
				(c)MapA map of the Heritage Area shall be—
				(1)included in the management plan; and
				(2)on file and available for public inspection
			 in the appropriate offices of the National Park Service.
				(d)Management
			 entity
				(1)In
			 generalThe management entity
			 for the Heritage Area shall be the Sangre de Cristo National Heritage Area
			 Board of Directors.
				(2)Membership
			 requirementsMembers of the
			 Board shall include representatives from a broad cross-section of the
			 individuals, agencies, organizations, and governments that were involved in the
			 planning and development of the Heritage Area before the date of enactment of
			 this Act.
				5.Administration
			(a)AuthoritiesFor purposes of carrying out the management
			 plan, the Secretary, acting through the management entity, may use amounts made
			 available under this Act to—
				(1)make grants to the State or a political
			 subdivision of the State, nonprofit organizations, and other persons;
				(2)enter into cooperative agreements with, or
			 provide technical assistance to, the State or a political subdivision of the
			 State, nonprofit organizations, and other interested parties;
				(3)hire and compensate staff, which shall
			 include individuals with expertise in natural, cultural, and historical
			 resources protection, and heritage programming;
				(4)obtain money or services from any source
			 including any that are provided under any other Federal law or program;
				(5)contract for goods or services; and
				(6)undertake to be a catalyst for any other
			 activity that furthers the Heritage Area and is consistent with the approved
			 management plan.
				(b)DutiesThe management entity shall—
				(1)in accordance with section 6, prepare and
			 submit a management plan for the Heritage Area to the Secretary;
				(2)assist units of local government, regional
			 planning organizations, and nonprofit organizations in carrying out the
			 approved management plan by—
					(A)carrying out programs and projects that
			 recognize, protect, and enhance important resource values in the Heritage
			 Area;
					(B)establishing and maintaining interpretive
			 exhibits and programs in the Heritage Area;
					(C)developing recreational and educational
			 opportunities in the Heritage Area;
					(D)increasing public awareness of, and
			 appreciation for, natural, historical, scenic, and cultural resources of the
			 Heritage Area;
					(E)protecting and restoring historic sites and
			 buildings in the Heritage Area that are consistent with Heritage Area
			 themes;
					(F)ensuring that clear, consistent, and
			 appropriate signs identifying points of public access, and sites of interest
			 are posted throughout the Heritage Area; and
					(G)promoting a wide range of partnerships
			 among governments, organizations, and individuals to further the Heritage
			 Area;
					(3)consider the interests of diverse units of
			 government, businesses, organizations, and individuals in the Heritage Area in
			 the preparation and implementation of the management plan;
				(4)conduct meetings open to the public at
			 least semiannually regarding the development and implementation of the
			 management plan;
				(5)for any year that Federal funds have been
			 received under this Act—
					(A)submit an annual report to the Secretary
			 that describes the activities, expenses, and income of the management entity
			 (including grants to any other entities during the year that the report is
			 made);
					(B)make available to the Secretary for audit
			 all records relating to the expenditure of the funds and any matching
			 funds;
					(C)require, with respect to all agreements
			 authorizing expenditure of Federal funds by other organizations, that the
			 organizations receiving the funds make available to the Secretary for audit all
			 records concerning the expenditure of the funds; and
					(6)encourage by appropriate means economic
			 viability that is consistent with the Heritage Area.
				(c)Prohibition on
			 the Acquisition of Real PropertyThe management entity shall not use Federal
			 funds made available under this Act to acquire real property or any interest in
			 real property.
			(d)Cost-sharing
			 requirement
				(1)In
			 generalExcept as provided in
			 subsection (b), the Federal share of the cost of any activity carried out using
			 any assistance made available under this Act shall be 50 percent.
				(2)ExceptionDuring the period before the management
			 entity completes the management plan under section 6, the Federal share of the
			 cost of any activity described in paragraph 1 may be 100 percent.
				6.Management
			 plan
			(a)In
			 generalNot later than 3
			 years after the date of enactment of this Act, the management entity shall
			 submit to the Secretary for approval a proposed management plan for the
			 Heritage Area.
			(b)RequirementsThe management plan shall—
				(1)incorporate an integrated and cooperative
			 approach for the protection, enhancement, and interpretation of the natural,
			 cultural, historic, scenic, and recreational resources of the Heritage
			 Area;
				(2)take into consideration State and local
			 plans;
				(3)include—
					(A)an inventory of—
						(i)the resources located in the core area
			 described in section 4(b); and
						(ii)any other property in the core area
			 that—
							(I)is related to the themes of the Heritage
			 Area; and
							(II)should be preserved, restored, managed, or
			 maintained because of the significance of the property;
							(B)comprehensive policies, strategies and
			 recommendations for conservation, funding, management, and development of the
			 Heritage Area;
					(C)a description of actions that governments,
			 private organizations, and individuals have agreed to take to protect the
			 natural, historical and cultural resources of the Heritage Area;
					(D)a program of implementation for the
			 management plan by the management entity that includes a description of—
						(i)actions to facilitate ongoing collaboration
			 among partners to—
							(I)promote plans for resource protection,
			 restoration, and construction; and
							(II)specific commitments for implementation
			 that have been made by the management entity or any government, organization,
			 or individual for the first 5 years of operation;
							(E)the identification of sources of funding
			 for carrying out the management plan;
					(F)analysis and recommendations for means by
			 which local, State, and Federal programs, including the role of the National
			 Park Service in the Heritage Area, may best be coordinated to carry out this
			 Act; and
					(G)an interpretive plan for the Heritage Area;
			 and
					(4)recommend policies and strategies for
			 resource management that consider and detail the application of appropriate
			 land and water management techniques, including the development of
			 intergovernmental and interagency cooperative agreements to protect the
			 natural, historical, cultural, educational, scenic, and recreational resources
			 of the Heritage Area.
				(c)DeadlineIf a proposed management plan is not
			 submitted to the Secretary by the date that is 3 years after the date of
			 enactment of this Act, the management entity shall be ineligible to receive
			 additional funding under this Act until the date that the Secretary receives
			 and approves the management plan.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 90
			 days after the date of receipt of the management plan under subsection (a), the
			 Secretary, in consultation with the State, shall approve or disapprove the
			 management plan.
				(2)Criteria for
			 approvalIn determining
			 whether to approve the management plan, the Secretary shall consider
			 whether—
					(A)the management entity is representative of
			 the diverse interests of the Heritage Area, including governments, natural and
			 historic resource protection organizations, educational institutions,
			 businesses, and recreational organizations;
					(B)the management entity has afforded adequate
			 opportunity, including public hearings, for public and governmental involvement
			 in the preparation of the management plan; and
					(C)the resource protection and interpretation
			 strategies contained in the management plan, if implemented, would adequately
			 protect the natural, historical, and cultural resources of the Heritage
			 Area.
					(3)Action following
			 disapprovalIf the Secretary
			 disapproves the management plan under paragraph (1), the Secretary
			 shall—
					(A)advise the management entity in writing of
			 the reasons for the disapproval;
					(B)make recommendations for revisions to the
			 management plan; and
					(C)not later than 60 days after the receipt of
			 any proposed revision of the management plan from the management entity,
			 approve or disapprove the proposed revision.
					(4)Amendments
					(A)In
			 generalThe Secretary shall
			 approve or disapprove each amendment to the management plan that the Secretary
			 determines make a substantial change to the management plan.
					(B)Use of
			 fundsThe management entity
			 shall not use Federal funds authorized by this Act to carry out any amendments
			 to the management plan until the Secretary has approved the amendments.
					7.Duties of other
			 federal agencies
			Any Federal agency conducting or supporting
			 an activity that directly affects the Heritage Area shall—
				(1)consult with the Secretary and the
			 management entity regarding the activity;
				(2)cooperate with the Secretary and the
			 management entity in carrying out the duties of the Federal agency under this
			 Act;
				(3)to the maximum extent practicable,
			 coordinate the activity with carrying out those duties; and
				(4)to the maximum extent practicable, conduct
			 the activity in a manner that the management entity determines will not have an
			 adverse effect on the Heritage Area.
				8.Private property
			 protection
			(a)Access to
			 private propertyNothing in
			 this Act—
				(1)requires any private property owner to
			 allow public access (including Federal, State, or local government access) to
			 the private property; or
				(2)modifies any provision of Federal, State,
			 or local law with regard to public access to or use of private property.
				(b)LiabilityDesignation of the Heritage Area shall not
			 impose any liability on, or to have any effect on any liability under any other
			 law on, any private property owner with respect to any person injured on the
			 private property.
			(c)Recognition of
			 authority To control land useNothing in this Act modifies the authority
			 of the Federal Government or State or local governments to regulate land
			 use.
			(d)Participation of
			 private property owners in heritage areaNothing in this Act requires the owner of
			 any private property located within the boundaries of the Heritage Area to
			 participate in or be associated with the Heritage Area.
			(e)Effect of
			 establishment
				(1)In
			 generalThe boundaries
			 designated for the Heritage Area shall constitute the area within which Federal
			 funds made available to carry out this Act may be expended.
				(2)Regulatory
			 authorityThe establishment
			 of the Heritage Area and the boundaries of the Heritage Area shall not provide
			 any regulatory authority that would not otherwise apply to govern land use
			 within the Heritage Area or the viewshed of the Heritage Area by the Secretary,
			 the National Park Service, or the management entity.
				9.Water
			 rights
			(a)Statement of
			 policyNothing in this Act is meant to modify the Rio Grande
			 Natural Area Act.
			(b)ApplicabilityNothing
			 in this Act—
				(1)amends, modifies,
			 or is in conflict with the Act of May 31, 1939 (53 Stat. 785, chapter
			 155);
				(2)authorizes the
			 regulation of private land in the Heritage Area;
				(3)authorizes the
			 imposition of any mandatory streamflow requirements;
				(4)creates an express
			 or implied Federal reserved water right;
				(5)imposes any
			 Federal water quality standard within or upstream of the Heritage Area that is
			 more restrictive than would be applicable had the Heritage Area not been
			 established; or
				(6)prevents the State
			 of Colorado from acquiring an instream flow through the Heritage Area under the
			 terms, conditions, and limitations of State law to assist in protecting the
			 natural environment to the extent and for the purposes authorized by State
			 law.
				10.Authorization of
			 appropriations
			There is authorized to be appropriated to
			 carry out this Act $10,000,000, of which not more than $1,000,000 may be made
			 available for any fiscal year.
			11.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date that funds are first made available to carry out this
			 Act.
		
